FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       July 25, 2022

                                    No. 04-22-00396-CR

                             Juan DE LOS SANTOS-SALAS,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020CR0415
                         Honorable Frank J. Castro, Judge Presiding


                                      ORDER
       On June 28, 2022, the trial court granted Ms. Monica E. Guerrero’s motion to withdraw
as counsel on appeal. On June 29, 2022, appellant filed in this court a pro se Motion for
Appointment of Counsel on Appeal. The trial court has appointed Ms. Nancy Knox Bierman as
appellant’s appellate counsel. Therefore, we DENY appellant’s Motion for Appointment of
Counsel on Appeal as moot.


                                                  _________________________________
                                                  Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court